United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1478
Issued: December 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 18, 2016 appellant filed a timely appeal from a March 14, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision dated January 18, 2011 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
On appeal appellant contends that OWCP erred in that it overlooked factual and medical
history in support of his claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts as set forth in the Board’s
prior decisions are incorporated herein by reference. The relevant facts are as follows.
On July 24, 1992 appellant, then a 35-year-old maintenance laborer, filed a traumatic
injury claim (Form CA-1) alleging that on July 23, 1992 he was on an elevator that jumped a
floor and then jammed halfway between two floors. He related that this incident caused upper
and lower back injuries. By decision dated October 27, 1992, OWCP accepted that appellant
sustained thoracic and lumbar strain and sprain as a result of the July 23, 1992 employment
incident.
Appellant stopped work on the date of the incident and returned to full-time limited-duty
work on May 23, 1994. He claimed a recurrence of disability on August 25, 1999, and this
recurrence claim was denied by OWCP in a decision dated December 6, 1999. OWCP
determined that appellant failed to demonstrate a causal relationship between the claimed
recurrence of disability on August 25, 1999 and the accepted employment injury of
July 23, 1992. Appellant requested a hearing before an OWCP hearing representative on
January 2, 2000. On November 6, 2000 an OWCP hearing representative affirmed the denial of
the recurrence claim and found that appellant had not demonstrated a new injury.
On September 9, 2009 OWCP’s Branch of Hearings and Review received an undated
letter in which appellant related that he was exercising his appeal rights from the November 6,
2000 decision. OWCP’s Branch of Hearings and Review denied appellant’s request for an oral
hearing before an OWCP hearing representative in a decision dated December 10, 2009.
Appellant thereafter filed an appeal with the Board on December 15, 2009. In a decision dated
October 29, 2010, the Board set aside the December 15, 2009 decision and remanded the case
after determining that appellant actually requested reconsideration by OWCP, and not a hearing
before an OWCP hearing representative.3
In a decision dated January 18, 2011, OWCP reviewed appellant’s case on the merits, but
denied modification of its earlier decision because appellant had not provided a well-reasoned
and rationalized physician’s opinion that supported that the alleged recurrence on August 25,
1999 was causally related to the employment injuries. Appellant again requested reconsideration
on October 5, 2011. On December 21, 2011 OWCP denied reconsideration, finding that the
evidence was insufficient to warrant further review. Appellant again filed an appeal with the
Board on February 6, 2012 and the denial of his request for reconsideration was affirmed by the
Board in a decision dated September 18, 2012.4

2

Docket No. 10-484 (issued October 19, 2010); Docket No. 12-677 (issued September 18, 2012).

3

Docket No. 10-484 (issued October 19, 2010).

4

Docket No. 12-677 (issued September 18, 2012).

2

Appellant again requested reconsideration on August 19, 2014. OWCP denied
appellant’s August 19, 2014 request for reconsideration, in a decision dated December 17, 2015,
as his request was untimely filed and failed to demonstrate clear evidence of error.
On December 21, 2015 appellant again requested reconsideration before OWCP and a
schedule award.5 He related his own summarization of the medical evidence of record. In
support of his reconsideration request, appellant submitted numerous documents and decisions
that were already part of his claim. He resubmitted reports by Dr. Richard H. Kaplan, a Boardcertified physiatrist, dated February 7, April 8, and October 14, 1996; and December 6, 1999.
The previously submitted reports also included an October 8, 1993 report by Dr. Frank A.
Mattei, a Board-certified orthopedic surgeon; a report by Dr. Kevin Mansmann, a Board-certified
orthopedist, and diagnostic studies dated December 3, 1999.
In addition, appellant resubmitted a January 17, 2012 report wherein Dr. Randall Smith, a
Board-certified orthopedic surgeon, indicated that appellant had a low back disc problem that
was originally caused by a 1991 injury, aggravated significantly by the July 23, 1992
employment injury and then somewhat by the 1993 and 1999 injuries. He noted that the damage
to the disc was done either in the 1991 or 1992 incident, and caused the tearing of the annular
ligament which allowed the disc to herniate and thus lead to appellant’s chronic lumbar
intractable pain condition with sciatica. Dr. Smith opined that as a result, appellant remained
disabled which needed ongoing treatment.
Appellant also resubmitted a March 14, 2012 report wherein Dr. Kaplan noted that he has
been treating appellant along with Dr. Smith. Dr. Kaplan noted that although appellant was
originally able to return to work after the July 23, 1992 employment injury, in the later portion of
that decade his repeat diagnostic evaluations indicated significant disc pathology, multiple disc
herniations, advancing degenerative changes in the lumbar spine, and that these conditions
ultimately led to chronic, intractable lumbar low back pain with associated sciatica and radicular
symptoms. He noted that when he last saw appellant in December 1999 he was still
symptomatic and experiencing persistent back and leg pain which began originally with the 1992
accident. Dr. Kaplan noted that appellant returned to his office on March 14, 2012 and was still
symptomatic and disabled. He noted that appellant’s advancing years have not allowed him to
recover and that he continues to suffer from the disabling effects of the 1992 employment injury.
Dr. Kaplan opined that appellant remained disabled as a result of the injuries he sustained in the
elevator accident of July 23, 1992.
By decision dated March 14, 2016, OWCP denied appellant’s claim for reconsideration
as it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant’s application for review must be received within one year of the date of that decision.6
5

OWCP has not issued a final decision regarding appellant’s request for a schedule award.

6

20 C.F.R. § 10.607(a).

3

The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.7 The one-year
period begins on the date of the original decision. However, a right to reconsideration within one
year accompanies any subsequent merit decision on the issues. This includes any hearing or
review of the written record decision, any denial of modification following reconsideration, any
merit decision by the Board, and any merit decision following action by the Board.8
OWCP, however, may not deny an application for review solely because the application
was untimely filed. When an application for review is untimely filed, OWCP must nevertheless
undertake a limited review to determine whether the application demonstrates clear evidence of
error.9 OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for
merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if
the claimant’s application for review shows clear evidence of error on the part of OWCP.10
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.11 The evidence must be positive, precise and explicit and
must manifest on its face that OWCP committed an error.12 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.13 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.14 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.15 To
demonstrate clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or demonstrate a clear procedural error,
but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.16

7

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

8

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

9

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

10

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5
(February 2016).
11

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

12

See Leona N. Travis, 43 ECAB 227, 240 (1991).

13

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

14

Supra note 12.

15

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

16

Leon D. Faidley, Jr., supra note 7.

4

ANALYSIS
The Board finds that OWCP properly declined to reopen appellant’s claim for
reconsideration of the merits as the request for reconsideration was untimely filed and failed to
demonstrate clear evidence of error.
Since more than one year elapsed from the date of issuance of the January 18, 2011 merit
decision and the date of appellant’s December 21, 2015 request for reconsideration, the Board
finds that OWCP properly found that it was untimely filed.
The Board further finds that OWCP properly denied appellant’s untimely request for
reconsideration as he failed to demonstrate clear evidence of error. OWCP initially denied
appellant’s claim for a recurrence of his July 23, 1992 employment injury on August 25, 1999. It
determined that appellant had not demonstrated a recurrence of disability on August 25, 1999
causally related to his accepted employment injury. Accordingly, in order to demonstrate clear
evidence of error, appellant must submit evidence demonstrating clear evidence of error in
OWCP’s determination that the medical evidence did not demonstrate a causal relationship
between appellant’s accepted injury of July 23, 1992 and the alleged recurrence on
August 25, 1999.
Appellant requested reconsideration on multiple occasions. His most recent request for
reconsideration was filed on December 21, 2015. At that time, appellant resubmitted multiple
items of evidence. All of these items were previously in the record, including the medical
reports of Dr. Kaplan dated February 7, April 8, and October 14, 1996 and December 6, 1999;
the December 3, 1999 report by Dr. Mansmann, the January 17, 2012 report by Dr. Smith, the
October 8, 1993 report by Dr. Mattei, and the diagnostic studies conducted on
December 3, 1999. The Board notes that the January 17, 2012 report by Dr. Smith and the
March 14, 2012 report by Dr. Kaplan were submitted subsequent to the last merit review of the
evidence, but before the previous December 17, 2015 decision denying reconsideration under the
clear evidence of error standard. Therefore, no new medical evidence was submitted with
appellant’s current request for reconsideration, filed on December 21, 2015. As the medical
reports submitted on reconsideration were duplicative of reports previously of record, appellant
has not explained how the resubmission of these reports raise a substantial question concerning
the correctness of OWCP’s decision.17 Furthermore, none of the medical reports were sufficient
to shift the weight of the evidence in appellant’s favor and do not demonstrate clear evidence of
error.18 The Board notes that clear evidence of error is intended to represent a difficult standard.
The submission of a detailed well-rationalized medical report which, if submitted before the
denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.19

17

G.B., Docket No. 16-0319 (issued April 6, 2016).

18

Id.

19

D.G., 59 ECAB 455 (2008).

5

On appeal, appellant argues the merits of his claim, contending that OWCP overlooked
medical evidence, medical complications, and noting his concerns regarding a job switch. As
previously noted, the Board does not have jurisdiction over the merits of the claim. Appellant
has not presented evidence or argument that raises a substantial question as to the correctness of
OWCP’s decision for which review is sought.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 14, 2016 is affirmed.
Issued: December 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

